           Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 1 of 8 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION (CINCINNATI)



 DAMON MINTON                                         :
 3477 Crooked Tree Circle                             :       CASE NO. 19-cv-729
 Hamilton, OH 45011,                                  :
                                                      :
             Plaintiff,                               :       Judge
                                                      :
 v.                                                   :
                                                      :
 WACHTER, INC.                                        :
 16001 West 99th Street                               :       COMPLAINT
 Lenexa, KS 66219                                     :       WITH JURY DEMAND
                                                      :
                                                      :
             Defendant.                               :

                          ___________________________________________



      I.            PARTIES

                    1.    Plaintiff Damon Minton (“Plaintiff”) is an Ohio citizen who resides in

Hamilton, Ohio. During all relevant times, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e)(1), Ohio Rev. Code § 4111.03(D)(3), and Article II, Section 34a, of the Ohio

Constitution.

                    2.    Defendant Wachter, Inc. (“Defendant”) is a Kansas for profit corporation,

with its headquarters located at 16001 West 99th Street, Lenexa, KS 66219. During all relevant

times, Defendant was an “employer” within the meaning of 29 U.S.C. § 203(d), Ohio Rev. Code

§ 4111.(D)(2), and Article II, Section 34a, of the Ohio Constitution. Upon information and belief,

Defendant generates an annual volume of sales in excess of $500,000.00 and/or engages in

interstate commerce.

                                                  1
     Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 2 of 8 PAGEID #: 2




               3.      Plaintiff seeks back pay, front pay, benefits, compensatory damages,

liquidated damages, punitive damages, attorneys’ fees and cost associated with this action, and all

other damages and equitable relief allowed to his for retaliation by Defendant under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 215(a)(3).

               4.      Plaintiff also seeks damages, including an amount set by the court sufficient

to compensate Plaintiff and deter future violations, and his attorneys’ fees and cost associated with

this action under the FLSA and Ohio’s Minimum Fair Wage Standards Act (“OMFWS”), Ohio

Revised Code § 4111.01 et seq., and Article II, Section 34a, of the Ohio Constitution based on

Defendant’s failure to pay Plaintiff’s his overtime wages.

   II.         JURISDICTION AND VENUE

               5.      Jurisdiction in this case is proper under 42 U.S.C. § 2000e-5(f) and 28

U.S.C. § 1331 which grant the District Court jurisdiction to hear this action without regard to the

amount in controversy.

               6.      Defendant engaged in business in this District and engaged in tortious acts

or omissions within this District, and has otherwise made or established contacts within this

District sufficient to permit the exercise of personal jurisdiction.

               7.      Supplemental jurisdiction over Plaintiff’s state law claims is proper

pursuant to 28 U.S.C. § 1367 because his state law claims are so related to claims in the action

within such original jurisdiction of the Court that they form part of the same case or controversy

under Article III of the United States Constitution.

               8.      Venue is appropriate in this District Court under 28 U.S.C. § 1391(b)

because (i) Defendant has business operations in this District, (ii) a substantial part of the events




                                                  2
       Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 3 of 8 PAGEID #: 3




giving rise to Plaintiff’s claims occurred in this District, and (iii) this is the District in which

Plaintiff works and resides.

   III.          FACTUAL BACKGROUND

                 9.       In April 2019, Plaintiff began working with Defendant as Lead Cable

Technician in the Cincinnati, Ohio area for an hourly wage of $22.00. Plaintiff was hired through

a middle-company, Anistar Technologies (“Anistar”). Upon information and belief, Defendant and

Anistar were joint employers of Plaintiff under the FLSA and OMFWS because:

   •      Defendant created the hiring criteria for Plaintiff and relied on Anistar to implement it;

   •      Anistar maintained personnel files on each technician that were subject to audit by
          Defendant;

   •      Plaintiff was required to wear Defendant’s uniforms, used Defendant’s equipment, and
          attended Defendant training sessions;

   •      Plaintiff’s work schedules were determined by Defendant using Defendant’s scheduling
          system;

   •      All of Plaintiff’s work came from Defendant;

   •      Defendant controlled Plaintiff’s work and terminated his employment;

   •      Plaintiff submitted his hours to Defendant using Defendant’s system;

   •      Plaintiff had to follow Defendant’s policies and procedures;

   •      During the entire time he worked with Defendant, Plaintiff had had no other outside
          employment and he reported to Defendant, who controlled both the manner and quality of
          his work; and

   •      Defendant exercised substantial control over its working relationship with Plaintiff.

                 10.     During the week of June 9-16, 2019, Plaintiff worked significant overtime

hours on various projects at the direction of his project manager, Ethan Fitzner. Per Defendant’s

policy, Plaintiff logged these hours into the Defendant billing system for each work order he was

directed by Mr. Fitzner to complete. However, at the next pay period, Defendant’s billing system

showed Plaintiff had worked significantly fewer hours than Plaintiff had actually worked. Plaintiff

                                                    3
     Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 4 of 8 PAGEID #: 4




immediately raised the issue of missing hours and non-payment of his wages with his project

manager, Ethan Fitzner and his superior, Troy Hall.

               11.     Between June 13 and June 20, 2019, Plaintiff had several telephone, email,

and text communications with Mr. Fitzner and Mr. Hall regarding the issue of his unpaid wages.

During these communications, Mr. Fitzner and Mr. Hall stated that Defendant’s billing system was

having “issues” and that they would try to correct the issue of his unpaid wages.

               12.     On June 21, 2019, Defendant approved payment of additional hours for

overtime work performed during the week of June 9-16, 2019 (but payment was not made until

the following pay period). However, Defendant failed to approve payment to Plaintiff for the full

overtime hours he worked during this period. Plaintiff again raised the issue of unpaid overtime

with Mr. Fitzner and Mr. Hall, but the remaining issue of unpaid overtime was never fully

corrected.

               13.     During the course of Plaintiff’s employment, Mr. Fitzner made numerous

comments about his concerns for “going over budget” on various work orders. Upon information

and belief, Mr. Fitzner logged into the Defendant’s billing system and deleted various work order

and time entries for Plaintiff’s work so as not to go over budget on projects.


               14.     After Plaintiff repeatedly raised concerns about Defendant’s failure to pay

his overtime (a protected activity under the FLSA and OMFWS), Mr. Hall called Plaintiff on June

24, 2019 and told him he was being terminated and that a representative of Defendant was “in-

route” to pick up his uniforms, laptop, cable, and phone. Mr. Hall provided no justification for

Plaintiff’s termination. Upon information and belief, Plaintiff’s termination was in retaliation for

his complaints regarding his unpaid overtime pay, which are protected activities under federal and

state law.

                                                 4
     Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 5 of 8 PAGEID #: 5




                                           COUNT I
                                        RETALIATION
                           (29 U.S.C. § 215(a)(3) and Ohio Rev. Code § 4111.13)

               15.     Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 14 of this Complaint as if fully set forth herein.

               16.     Section 215(a)(3) of the FLSA provides that it is a violation for any person

to “discharge or in any other manner discriminate against any employee because such employee

has filed any complaint or instituted or caused to be instituted any proceeding under or related to

this Act, or has testified or is about to testify in any such proceeding, or has served or is about to

serve on an industry committee.”

               17.     Section 4111.13 of the OMFWS provides that “[n]o employer shall

discharge or in any other manner discriminate against any employee because the employee has

made any complaint to the employee's employer, or to the director, that the employee has not been

paid wages in accordance with sections 4111.01 to 4111.17 of the Revised Code, or because the

employee has made any complaint or is about to cause to be instituted any proceeding under or

related to those sections, or because the employee has testified or is about to testify in any

proceeding.”

               18.     Plaintiff engaging in protected activities by making repeated complaints

with Defendant regarding violations of the FLSA and OMFWS based on Defendant’s failure to

pay Plaintiff his overtime wages.

               19.     Defendant subjected Plaintiff to adverse employment actions when it

targeted Plaintiff and terminated Plaintiff for engaging in protected activities under the FLSA and

OMFWS.



                                                  5
     Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 6 of 8 PAGEID #: 6




                20.    Plaintiff has been damaged because of Defendant’s retaliation in an amount

to be determined by the Court, to include compensatory damages, liquidated damages, punitive

damages, attorneys’ fees, and costs.

                                          COUNT II
                               FAILURE TO PAY OVERTIME
                        (29 U.S.C. § 207 and Ohio Rev. Code § 4111.03)


                21.    Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 20 of this Complaint as if fully set forth herein.

                22.    The FLSA and OMFWS require all employers to pay earned overtime

wages. 29 U.S.C. § 207; Ohio Rev. Code § 4111.03. Further, the definition of “employer” under

the FLSA and OMFWS “will be liberally construed to achieve the goals of the act.” Ellington v.

E. Cleveland, 689 F.3d 549, 554-555 (6th Cir. 2012) (recognizing that “the remedial purposes of

the FLSA require the courts to define ‘employer’ more broadly than the term would be interpreted

in traditional common law applications”).

                23.    Defendant violated the FLSA and OMFWS by failing to pay him his earned

overtime pay.

                24.    Plaintiff has been damaged because of Defendant’s violations in an amount

to be determined by the Court, to include compensatory damages, liquidated damages, punitive

damages, attorneys’ fees, and costs.




                                                  6
     Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 7 of 8 PAGEID #: 7




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks this Court to enter judgment in his favor as follows:

       A. Award Plaintiff all back pay, front pay, all lost benefits, and other equitable belief;

       B. Award Plaintiffs all compensatory, statutory, and liquidated damages in an amount to

          be determined at trial;

       C. Award Plaintiff punitive damages for Defendant’s willful and malicious conduct in an

          amount to be determined at trial;

       D. Award Plaintiff pre-judgment and post-judgment interested in an amount to be

          determined at trial;

       E. Award Plaintiff his attorney’s fees, costs and expenses in an amount to be determined

          at trial; and

       F. Award Plaintiff such other and further relief Plaintiff is entitled under the law and as

          this Court deems necessary.




                                                 7
Case: 1:19-cv-00729-DRC Doc #: 1 Filed: 09/01/19 Page: 8 of 8 PAGEID #: 8




                                     Respectfully submitted,

                                     /s/ Adam V. Sadlowski
                                     Adam V. Sadlowski, Trial Attorney (0079582)
                                     Cori R. Besse (0081447)
                                     SADLOWSKI & BESSE L.L.C.
                                     11427 Reed Hartman Highway, Suite 217
                                     Blue Ash, Ohio 45241
                                     Tel: (513) 618-6595
                                     Fax: (513) 618-6442
                                     asadlowski@sb-lawyers.com
                                     cbesse@sb-lawyers.com

                                     Attorneys for Plaintiff



                                JURY DEMAND

              Plaintiff demands a trial by jury on all triable issues.


                                               /s/ Adam V. Sadlowski
                                               Adam V. Sadlowski




                                         8
